Detailed Action1
Election/Restriction
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-10 in the reply filed on May 3, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0058949 to Marra.
Claim 1 recites a bonding process for an airfoil.  Marra relates to such a process.  See Marra Fig. 7 and [0022].  Marra teaches providing a tip cap (50) and an airfoil base (30).  Id.  Marra then teaches diffusion bonding the tip cap to the airfoil base.  Id.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0058949 to Marra in view of U.S. 2020/0001411 to Bales.
Claim 2 recites locally heating at least an interface between the tip cap and the airfoil base for the diffusion bonding.  Marra teaches diffusion bonding the tip cap to the airfoil base, but is silent as to the methodology of this process.  One of ordinary skill would therefore look to the related turbine blade arts for such methodology because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Bales relates to a process and tooling for diffusion bonding airfoil components together.  See Bales [0001].  While Bales is diffusion bonding an airfoil cover to a base, rather than a tip cap.  One of ordinary skill would know that such systems and methods would predictable work on other airfoil diffusion bonds due to the highly analogous nature of the references.  Thus, it would have been obvious to modify Marra to use the process and apparatus of Bales to effect the diffusion bond.  Bales teaches a system that locally heat[s the bonding]…interface to effect the diffusion bond.  See Bales [0049]-[0050].  Thus, when Marra is modified, it would include the step of locally heating at least an interface between the tip cap and the airfoil base for the diffusion bonding.  Regarding claim 3, Bales further teaches that this heating is effected by a heating element (210)…configured with a component (206, 208) engaged with the tip cap.  See Bales [0049]-[0050].  Claim 4 recites the heating element is adjacent and extends around the interface.  In Bales a series of sub-fixtures (206, 208) are arranged around the entire periphery of the bonding region.  See Bales [0006], [0049], & Fig. 8.  When modifying Marra to use the system of Bales a similar perimeter of sub-fixtures, each with a heating element (210) would likewise ring the bonding perimeter.  This would meet the limitation of the heating element [being] adjacent and extend[ing] around the interface.
Regarding claim 6 Bales teaches using actuators to press the component being bonded against the main airfoil body.  See Bales [0051].  This anticipates the recited step of pressing the tip cap between the airfoil base and a stationary component during the diffusion bonding.  Bales further teaches using bellows (212) as recited in claim 7.  Claim 8 recites using a cam rather than a bellows and claim 9 recites using a spring element.  But it would have been obvious to substitute a cam for any other suitable pressure applicators.  Examiner takes Official Notice that both cams and springs are known pressure applicators.  It is obvious to substitute one element for another known substitute element, when such a substitution would not affect operations and would have behaved predictable.  See MPEP 2143(B).  This is the case here.  Finally, claim 10 recites providing a second tip cap and a second airfoil base; arranging the second tip cap on the second airfoil base; and diffusion bonding the second tip cap to the second airfoil base concurrently with the diffusion bonding of the tip cap to the airfoil base.  Mere duplication of a structure or process is obvious.  See MPEP 2144.04 VI.  It would have been obvious to create duplicate diffusion bonding apparatuses and to bond multiple airfoils at the same time to produce airfoils more quickly.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other References
U.S. 6,003,756 to Rhodes and U.S. 2015/0190893 to Parkin are also relevant to the claim set.  Together they could replace Bales in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”